Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 9-14, and 16-23 have been examined.

Reasons for Allowance
	Claims 1-7, 9-14, and 16-23 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-7, 9-14, and 16-23 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Zhang, et al., Predicting Purchase Behaviors from Social Media, International World Wide Web Conference Committee (IW3C2), 13–17 May 2013, pp. 1521-1531 fails to expressly teach:
	Claim 1’s "...the future user interactions comprising at least one of viewing the content, clicking on the content, responding or commenting on the content, replying to responses to the content, liking the content, 
	Claim 1’s "...predict the future user interactions based at least in part on a total number of the user interactions with the content during the initial duration of time..." 

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 10. Specifically, the closest prior art of Zhang, et al. fails to expressly teach:
	Claim 10’s "...the future user interactions comprising at least one of viewing the content, clicking on the content, responding or commenting on the content, replying to responses to the content, liking the content, disliking the content, loving the content, sharing the content, or retweeting the content..." 
	Claim 10’s "...predicting future user interactions with the content posted to the page on the social network during at least one subsequent duration of time by applying the parameters and the accessed user interactions to a prediction model..."


	Claim 17’s "...the user interactions comprising at least one of viewing the content, clicking on the content, commenting on the content, replying to responses to the content, liking the content, disliking the content, loving the content, sharing the content, or retweeting the content..." 
	Claim 17’s "...predict a number of user interactions with the content during each of the subsequent durations of time as a function of the population parameter and the probability of the user interacting with the content at each respective subsequent duration of time..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
Supervised Random Walks - Predicting and Recommending Links in Social Networks, WSDM’11, 2011, pp. 1-10

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719
	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 
	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
18 JUN 2021